ACCEPTED
                                                                                                03-14-00547-CR
                                                                                                       4495126
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           3/13/2015 2:46:25 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK
                       IN THE THIRD COURT OF APPEALS
                           FOR THE STATE OF TEXAS
                                                                            FILED IN
STATE OF TEXAS                                                       3rd COURT OF APPEALS
                                                                         AUSTIN, TEXAS
V.                                                                 NO. 03-14-00547-CR
                                                                     3/13/2015 2:46:25 PM
                                                                       JEFFREY D. KYLE
BRIAN ROLAND CHANDLER                                                        Clerk

                      APPELLEE’S SECOND MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, Brian Roland Chandler, Appellee, by and through his attorney of

record, Linda Icenhauer-Ramirez, and files this his Second Motion for Extension of Time

to Brief and in support thereof, would show the Court the following:

                                           I.

       That the above-styled and numbered cause is styled The State of Texas v. Brian

Roland Chandler, Cause Number CR-12-0005 in the 428th Judicial District Court of

Hays County, Texas. Appellant was sentenced on February 23, 2012.          The trial court

entered a judgment nunc pro tunc on August 7, 2014.

                                           II.

       Appellee was convicted of one count of aggravated assault. His punishment was

assessed at ten years imprisonment.   The original judgment in the case said that appellee

was found guilty of aggravated assault and contained an affirmative finding of a deadly

weapon.    Appellee filed a motion for a judgment nunc pro tunc deleting the deadly

weapon finding. On August 7, 2014, the trial court held a hearing on the matter and after

hearing the arguments of counsel and reviewing the record in the cause, granted

appellee’s motion for judgment nunc pro tunc.
                                           III.

       The State filed its notice of appeal from this decision on August 7, 2014.        The

State filed its brief on December 9, 2014. The due date for appellee’s brief was January

8, 2015.   The attorney who represented appellee in the trial court informed appellee’s

family that she does not practice appellate law and would not be able to represent

appellee in the State’s appeal of this matter.    The undersigned attorney was hired by

appellee’s family and filed a notice of appearance in this matter on February 5, 2015.

                                           IV.

       This is Appellee’s second motion for extension of time to file his brief. Appellee

respectfully requests a thirty day extension of time to file the brief from today’s date,

which would make such brief due on Saturday, April 12, 2015.      The next working day is

Monday, April 14, 2015.

                                            V.

       The undersigned attorney was recently retained in this case.        She has begun

researching the issues in this cause but due to appellate deadlines in other cases she has

been unable to complete her research and file a response to the State’s brief.           She

recently completed and filed a supplemental brief in the case of In the Matter of J.M.,

Cause No. 03-14-00027-CV. She will be completing and filing a brief this next week in

the case of Robert Ritz v. State of Texas, Cause No. 03-14-00403-CR. She has begun

working on briefs in the cases of Leovardo Cantos, Cause No. 03-14-00585-CR and Troy

Luther Williams v. State of Texas, Cause No. 03-14-00229-CR, both of which are due on

April 9, 2015. The undersigned attorney asks that this extension be granted so that she

may effectively represent Appellee and so that justice may be done in this case.
                                                  Respectfully Submitted,

                                                  /s/ Linda Icenhauer-Ramirez
                                                  LINDA ICENHAUER-RAMIREZ
                                                  Attorney at Law
                                                  1103 Nueces
                                                  Austin, Texas 78701
                                                  (512) 477-7991
                                                  FAX #: (512) 477-3580
                                                  SBN: 10382944
                                                  EMAIL: ljir@aol.com
                                                  ATTORNEY FOR APPELLEE


                        CERTIFICATE OF COMPLIANCE

       I hereby certify that this motion was computer generated and contains 613 words,

as calculated by the word count function on my computer.

                                                  /s/ Linda Icenhauer-Ramirez
                                                  LINDA ICENHAUER-RAMIREZ




                           CERTIFICATE OF SERVICE

       I, Linda Icenhauer-Ramirez, hereby certify that a true and correct copy of the

foregoing Appellee’s Second Motion for Extension of Time to Brief was e-served to

Brian Erskine of the Hays County District Attorney's Office on this the 13th day of

March, 2015.


                                                  /s/ Linda Icenhauer-Ramirez
                                                  LINDA ICENHAUER-RAMIREZ